OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
CAMPBELL, Judge.
The State seeks reversal of the court of appeals’ order overruling the State’s mo*839tion for extension of time to file the statement of facts. The question presented is one of interpretation of TEX.R.APP.P. 54(b) and 54(c). We must determine how much time the rules provide for the State to file the statement of facts, when the State appeals from an order granting a motion for new trial.
Appellee, a County Commissioner of Wilson County, was convicted by a jury on December 22, 1988 of six counts of official misconduct and misapplication of property. On January 24, 1989 the trial court assessed punishment at ten years probation on counts 194-90, 195-90, 196-90 and 199-90, and six months on counts 197-90 and 198-90. The court’s judgment was signed on February 15, 1989, at which time the court granted appellee’s motion for new trial. The State filed notice of appeal, pursuant to Tex.Crim.Proc.Code art. 44.-01(a)(3), on February 28, 1989. The order granting a new trial was signed on March 10, 1989. The State filed a motion for extension of time to file the statement of facts on May 26, 1989, 77 days after the order granting a new trial was signed. The Fourth Court of Appeals denied the State’s motion for extension, “because the motion[ ] for extension [was] not filed within the time prescribed by TEX.R.APP.P. 54(c).” State v. Daniels, 783 S.W.2d 691 (Tex.App.—San Antonio 1989). We granted the State’s petition in order to determine whether the court of appeals properly construed the TEX.R.APP.P. 54(b) and 54(c) time limits for filing the statement of facts, when the State is appealing the grant of a defendant’s motion for new trial. TEX.R. APP.P. 200(c)(4).
We conclude that the court of appeals has misconstrued the time limits applicable to the State under Rule 54(b). We will reverse.
Rule 54(b) sets the timetable for filing statements of facts in criminal appeals. It provides:
(b) In Criminal Cases — Ordinary Timetable.
The transcript and statement of facts shall be filed in the appellate court within sixty days after the day sentence is imposed or suspended in open court or the order appealed from has been signed, if a motion for new trial is not filed. If a timely motion for new trial is filed, the transcript and statement of facts shall be filed within one hundred twenty days after the day sentence is imposed or suspended in open court or the order appealed from has been signed.
Rule 54(c) sets the time limits for filing motions for extension of time to file the statement of facts. It provides:
(c) Extension of Time.
An extension of time may be granted for late filing in a court of appeals of a transcript or statement of facts, if a motion reasonably explaining the need therefor is filed by appellant with the court of appeals not later than fifteen days after the last date for filing the record. Such motion shall also reasonably explain any delay in the request required by Rule 53(a).
The State argues that the language of the rule is clear and unequivocal. The statement of facts must be filed within 60 days, regardless of which party files; unless a motion for new trial is filed (necessarily by the defendant), in which case the time limit is 120 days, also regardless of which party files. Rule 54(b) now applies to the State as well, and by its plain terms provides a 120 day time limit whenever a motion for new trial is filed. See Hernandez v. State, 776 S.W.2d 598 (Tex.App.—Tyler 1989). Thus, under Rule 54(c), the “last date for filing the record” is the 120th day, whenever a motion for new trial is filed, regardless of which party is appealing. Since the State filed its motion for extension of time on the 77th day, the court of appeals erred in denying the motion.
Appellee counters that the 60 day limit of Rule 54(b) should apply to the state when it appeals the grant of a motion for new trial. He argues that this Court should be guided by the decisions in similar civil cases. He cites Peurifoy v. Wiebusch, 125 Tex. 207, *84082 S.W.2d 624 (1935, opinion adopted), for the rule that in civil cases an appellant cannot rely on the actions of his opponent in meeting the requirements of the appellate timetable. Appellee concedes that the Peurifoy rule has been eliminated by TEX. R.APP.P. 41(a)(1) and 54(a). Both rules now allow for an enlargement of time limits when a motion for new trial is filed “by any party.” Appellee recognizes that the Texas Supreme Court has expressly eliminated the Peurifoy rule through integrated TEX.R.APP.P. 41(a)(1) and 54(a). He argues that since this Court must be aware of the Peurifoy rule and the Texas Supreme Court’s actions, and since this Court has not amended Rule 54(b) to add the phrase “by any party” as was done in Rule 54(a), this Court must have intended not to allow an enlargement of time when the State appeals a motion for new trial.
The court of appeals agreed with appel-lee’s reasoning that “[t]he inclusion of the phrase ‘by any party’ in Rule 54(a) and what must be viewed as a knowing omission of such language from Rule 54(b), must be given some effect.” Daniels, supra at 694. Giving it effect, the court of appeals held that “the filing of a motion for new trial by defendant does not enlarge the time during which the State must perfect its appeal and file the record in the court of appeals.” Id. at 695. The court found that Rule 54(b) requires the State to file the record within 60 days after the order granting defendant’s motion for new trial was signed. Id.
We find that the court of appeals has misconstrued the plain text of TEX.R. APP.P. 54(b), and has incorrectly interpreted the differences between the civil and criminal subsections of Rule 54.
The phrase “by any party” is not included in Rule 54(b) for only one reason — such language is completely unnecessary. A motion for new trial in a criminal case will always be filed by the defendant. TEX.R. APP.P. 30. Any rule that refers to a motion for new trial in a criminal case, will always refer to a motion by the defendant. Thus, we reject the reasoning of the court of appeals.
Looking at the text of Rule 54(b), we cannot say that it is ambiguous. We recognize that Rule 54(b) was in place prior to the amendment to Article V, § 26 of the Texas Constitution, which gave the State the right to prosecute appeals in criminal cases “as authorized by general law.” See Tex.Crim.Proc.Code art 44.01. Nevertheless, the change in the law as to the State’s right to appeal did not render Rule 54(b) either ambiguous or unintelligible. Although there may be no policy reason whatsoever for enlarging the appellate timetable for the State when the defendant files a motion for new trial, we cannot interpret the rule other than according to its plain text. Under that interpretation, the State is entitled to 120 days to file the statement of facts when appealing the grant of a motion for new trial.
In the instant case, the State filed its motion for extension of time to file the statement of facts 77 days after the order was signed. Thus, the State’s motion was filed within the time allowed under Rule 54(c), and it was error for the court of appeals to deny the State’s motion for extension of time.
The judgment of the court of appeals is reversed and the cause remanded for proceedings not inconsistent with this opinion.